           Case 5:19-cv-06093-JDW Document 1 Filed 12/24/19 Page 1 of 22




                          IN THE JNI7ED STATF,S D:STR~C~ COURT
                       FOR THE EAS~ERN JIS~RICT OF PF:NNSY~NANIA


 G.B.,

     P2.a.:..ntif f,
                                                     I

      v.                                             I c1v:;:1 AC':'~ON NO.
                                                     I                        ~---




      Defendants.


                                            COMPLAINT

      Pla.:..r..t.:..ff    JANE :)OE     (herei:-:afte:r,      :.he "P:aintiff"),      by and

through her undersigr..ed cou~se.:., hereby alleges as follows:

                                             PARTIES

      1.        The Plai:-:t1ff is G.B., a natural person and a reside:-:t

of   Altadena,            Ca2.ifornia.    Due   to       the   sens1t1ve      nat~re   of   the

al.:.egat.:.ons herein,          particular~y gi.ven :.he descriptions of the

sexual assau.:.t,           G.B. js proceeding ~nder a pse~dony;n to protect
             Case 5:19-cv-06093-JDW Document 1 Filed 12/24/19 Page 2 of 22




her privacy, ar.d would ask this Co~rt to allow her to cont:nue to

proceed under this pseudonym.

        2.      De.:e:-i.dan-::. Jade '.'Jai.ls Hair Spa a/k/a .;ade Hair                          &   Nail

Salor., a/k/a Jade Na::.l Salon, a/k/a Jade ~ails and Spa, a/k/a Jade

Nails    &   I'1assage Spa, (Herei.r.after, "...:-ade Spa") is a b:.:siness entity

that    provides        ha:r,     nails,     massage,              ar.d     spa     services      at    i.ts

principal        place    o::   business      at        1408          Hanover Ave.,           Allentown,

Pennsy.:.. vania 18109,         ir. the AL en town Co:-e:tons shopping center in

Lehigh County.

        3.      Jefendant :an Henh Nhi.n, a/k/a A~len '.'Jhin (hereinafter,

"Nh1n")       is a natural person and a                         resi.de:1.t    of     ei. t!1er   or both

Philadelphia, Pennsylvania and Troy, New York:,

        4.      Defendant       Larken      Associates,                 A     Li.m:ted       Partnership

(hereinafter,           "Larken        Associates")              is     a     New     Jersey      ~irnited

Partnership w!1ich has i.ts prixary place o:: b:.:siness at 1250 Route

28, Suite 101, Branchburg, New Jersey 08876.

        S.      Defendants Jo!1n and ...:-ane Does                     (A-Z) are fict:ti.ous and

unidentified        1nd1vidua.:..s who have or had,                           at    the    time   of    the

i:-i.cidents     that    are    t!1e     basi.s       for       thi.s       Complaint,        owr.ership,

cor.trol,      and/or     act     or    acted      in       a    xanageri.al          or     s:..1pervisory

capacity o.: Defendant Jade Spa.

        6.      ~efondan~s        Johr.     Doe       Corporations                  (A-Z),     John    :)oe

Partnerships        (A-Z),      John Doe :i:r.i ted L1ab::.li ty Co:r.par.::.es                    (A-Z),

John Joe Business Companies (A-Z), ~ohn Joe Business En-::.1ties (A-

                                                  2
           Case 5:19-cv-06093-JDW Document 1 Filed 12/24/19 Page 3 of 22




Z),   John ;:)oe Sole Propr::.etorships               (A-Z),     ar..d/or Jor:r. :Joe Joint

Ventures      (A-Z),        (hereinafter collectively, tte "Doe Defe:-:dants")

are      fictitious          and    unidentified         indi vi.d'-.:.als,   corporations,

partnerships, limited liabi:ity companies, companies, and business

entities whose true names are not now knowr.. to Plai.ntiffs that xay

have caused events to occur, or otherwise J-:ave vicarious :iabi::ty

for tJ-:e damages ir.c..:rred,            in whi.ch P:a::.ntiff' s cause of action

arose.

      7.      At all relevar.t ti.mes, tte :Jefendants, ~ade Spa, Nhin,

John and Jane Does (A-Z), ABC Corporations (A-Z), XYZ Partnerships

(A-Z),     Cohn     ;:)oe    L::.mi.ted   ~:ability      Coxpani.es       (A-Z),    ~or:n   Doe

Business Companies (A-Z), John Doe Busir.ess Er.tities (A-Z), John

Doe Sole Proprietorshlps (A-Z), ar.d/or John Doe Joint Ventures (A-

Z)    (hereinafter            collectively,        the     "Defe:::;.dants")       tra:-isacted

business in the Eastern District of Per.r.sylvania.

      8.      The    P:aint..i.:f wi::       seek :eave o:           Court     to amer..d the

Complaint to allege the true names ar.d capaci.ti.es of the defendants

sued herein as Cohr. and Jane ;:)oes (A-Z), ABC Corporations (A-Z),

XYZ Partnerships            (A-Z), John ;:)oe ~ixited Li.ability Ccxpanies (A-

Z), ~ohn Doe Business Coxpar.ies (A-Z), John Doe BJsiness Entities

(A-Z), Johr.. ;:)oe so:c ?ropri.ctorships (A-Z), and/or JoJ-:n Doe Co::.nt

VentJrcs (A-Z), or..ce the true identities of these defendants becoxe

known to P:a:ntiff.



                                               3
           Case 5:19-cv-06093-JDW Document 1 Filed 12/24/19 Page 4 of 22




                                 JURISDICTION AND VENUE

      9.      Diversity j~risdict1on is proper 1n this case, pursuant

to 28 U.S.C.       §    1332,    as the ?~air.tiff 1s a California resident,

and   the    :Jef endants       are    Pennsyl van1a,   New     Jersey,    and New     Yori<

residents, and the a~ount in controversy exceeds $75,000.00.

      10.     Venue is proper under 28 C.S.C.              §    l39l(b) (2) in tr:at all

or a substant1a: part of the events g1v1ng rise to the Plainti:f's

clai~s occurred in the Eastern District o: Pennsylvania.

                                      FACTUAL BACKGROUND

      11.     :n December of 2017,            the P:aintiff, G:oria Bailey, was

in Allentown, Pennsylvan:a, visiting fa~ily.

      12.     On   or    about        December    24,   2017,     the     Pla:nt~ff,    her

daughter, and her niece visited Defendant Jade Spa, then operating

under tr:e name "Jade Hair and Kai: Span,                  located at 1408 Hanover

Ave., Al:entown,         ?ennsy:vania :8109, in Lehigh County.

      13.     At the ti :r.e,         the Plaintiff sought massage therapy for

neck and back pair..

      14.     The massage therapist who offered to do the procedure

was De:endant Nhin.

      15.     ~he P:air.t1ff was :ed to a massage room,                    away from the

public view of other c~stoxers.

      16.     ~h:n then began massaging the P:aint:ff's neck, but then

rr.oved down to begin massaging her breasts.




                                              4
          Case 5:19-cv-06093-JDW Document 1 Filed 12/24/19 Page 5 of 22




        17.     At the ti~e, the Plaintiff believed that, although the

touching was inappropriate, Nhin was a "profess1onaln, and so she

believed that perhaps th:s was part of a legitimate massage therapy

procedure.

        18.     Nh1n    then       touched    the    Pla1nt1f::'s        :;.ipples,    at    which

point     she    began        to    becoxe    concerned          that    perhaps      Nh:n     was

deliberately to~ch1ng her in a sexua: manner.

        l9.     However,       then    Nhin    moved      away     ::rom      the   Plaintiff's

breasts and nipples and ~oved down towards her pelvis.

        20.     Nhin then moved lower and lower,                    ~ntil he had reached

the   top     part     of     the     Pla1nt1ff's        vagina,    at     which      point    she

forcefully stopped him :rem touching her genitalia further.

        21.     The    Plaintiff,       scared,      frightened,         ar.d   hoping      for   a

quick    end     to    this    outrageo~s       behavior,        waited unt:.:i.       Nhin had

completed the xassage, ar.d then quickly exited the business.

        22.     Because       she    was            of   towr.    and    on     vacation,      the

Plaintiff tried to forget the incident, as it caused her severe

mental and emotional pair..

        23.     The Plaintiff called her boyfriend back 1n Cal1::ornia

and discussed the matter with hix.

        24.     Over the r.ext year, the Pla1nt1f: struggled with whether

or not she should report the :nc:.dent to law enforcement.




                                                5
          Case 5:19-cv-06093-JDW Document 1 Filed 12/24/19 Page 6 of 22




      25.     0:::1 or about :Jecember of 2018,                     w!-:e:::1 the Plaintiff was

again visiting fa::r.i:y in Aller.town, Pennsy:vania, she decided to

report the inc::.dent.

      26.     The     Plaintiff         then     contacted           the     Aller.town          Police

Department and co~p:eted a report.

      27.     The Plaintiff was then contacted by a detective from the

Allentown Police Oepart::r.ent, who launched an ::.nvestigation.

      28.     The    case was       forwarded          to   t.r:e    Spec.::.al    Victim's        :.Jr.it

(hereinafter, the "SVU").

      29.     Over the r.ext few ::r.onths, the investigation cor.t::.nued,

and the SVC contacted ar.d took statements from t!-:e Plaintiff's

niece and boyfr.::.end.

      30.     The     Piaintiff      was       brought      in      to     view     a     line-up     of

suspects, and she picked out Defendant Nhin from the ~:ne-up.

      3:.     On or about October 18, 20:9, the Plair.tiff ~et with the

prosecutor (here::.:::--.after, t!:'.e "~A") ass::.gr.ed to the case.

      32.     The     DA    adv::.sed     the        P:aintiff        that        Nhir.    had     been

prosecuted previously for do:.:::1g the same kind of behavior, and as

a result he had beer. sentenced to probatior..

      33.     On or about July of 2C:6, Nhin was arrested a:::1d charged

with aggravated indecent assau:t without conse:::1t, .::.ndece:::1t:. assault

without     co:::1se:1t    and   atte::r.pted aggravated              indecent          assau:t,      i:::1

cor.r.ectior. w:.th a similar ::::1c:dent ir.vo:v::.:::1g an unknown victim or.

or about Ju1y 6, 2016.

                                                 6
       Case 5:19-cv-06093-JDW Document 1 Filed 12/24/19 Page 7 of 22




                                  DAMAGES

     34.   As a resuLt of the Jefer.dants' behavior, the Plaintiff

has suffered a variety of physica~ and mental ailmer.ts, inc:.ud:r.g

but not li~ited to, the fo:.:.owing:

           a. chror.ic pair.;

           b. depress 1or.;

           c. anxie::y;

           d. ar. aversion ::o being nassaged by ~er.;

           e. cor.stant unwe:.cone thoughts about the ir.cident; and

           f. n:ght~ares and loss of sleep.

                                  COUNT I
                                  ASSAULT
                                   (NHIN)

     35.   ':'he   P:.ain::i:f   hereby     .:.r.corporates            preceding

Paragraphs of this Co~plair.t as :f the same were ful:.y set forth

herein.

     36.   Defendar.t Nhin acted with the ur.pr1v:leged ir.tent to p~t

the P:.ainti:f in reasonable and :m:-r:ed:ate apprehension of a har~:u:.

or offer.s:ve conduct and did in fact cause such apprehension.

     37.   The ?lair.tiff has      suffered,    and cont::.n,_;_es :o suffer,

darr.ages by reasor. of Jefer.dar.t Nh:n's conduct,           inc:,_;_ding bu: not

l::.mited to chronic pain; depress:on; anxiety; an avers:or. to being

~assaged by xer.; cons:ar.t unwe:.coxe thoughts about the incident;

ar.d nightDares and loss of s:eep.



                                     7
          Case 5:19-cv-06093-JDW Document 1 Filed 12/24/19 Page 8 of 22




        WHEREFORE, Plaintiff Gloria Bai:ey hereby demands :udgment 1n

her favor and aga1r.st ~e:endant Nhin,                    ir. an axo:.lnt su:fic1ent to

compensate her for the :.njuries she has su:fered, inc:uding act,.;.al

damages, compensatory da~ages, pun::..~ive daxages, med::..cal expenses,

and all other axounts necessary to compensate her :or De:er.dant

Nhin' s    tortious    conduct,      costs        ::..r.cluding     reasonable attorney's

fees,     pre-judgment and post-j'..ldg::r.ent :.nterest,                   and any and all

other relief th.is Honorable Court deems ::1st and appropriate.

                                          COUNT I I
                                          BATTERY
                                           (NHIN)

        38.   The     Plair.tiff      hereby          :.ncorporates           aL         preceding

Paragraphs of th:.s Comp:aint as if the sa~e were ful:y set forth

herein.

        39.   Defendant     Nhi:1     ::..ntentiona.l.ly          caused          a    harx:ul     or

offensive      contact    with      the    P.lainti:f,            result::..r.g       :rom   an   act

1:1tended to cause        the    ?:a::..nti::       to   S'J.ffer      such a         contact,     or

apprehension that such a contact ::..s i~.:r:.iner.t.

        40.   The P:a::..nti:: has         su::ered,       a:-',d cont::-',ues          to suffer,

damages by reasor. of Jefendant ~h:.n's conduct, ::-icluding but r.ot

limited to chronic pa.in; depressior.; anx::..ety; ar. avers:0:1 to being

massaged by xer.; constant u:-iwelcome thoughts about the incident;

and :-iightmares a:-id loss of s:eep.

        WHEREFORE, P:aint::..ff Gloria Bailey hereby dexands judgment :.n

her favor and against Defendant Nhin, in an amount suff::..cient to

                                              8
           Case 5:19-cv-06093-JDW Document 1 Filed 12/24/19 Page 9 of 22




compensate her for the injuries she has suffered, including actua~

damages, compensatory damages, punit:ve da~ages, medical expenses,

and all other axounts necessary to coxpensate her for Defendant

Nhin' s       tortious    co:--.du.ct,   costs       i:--.cludir.g   reasonab:e   attorney's

fees,     pre-judgment and post-:udgment                     interest,     and ar.y and all

other relief this Honorable Court dee~s just and appropriate.

                                   COUNT III
                 INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                                     (NHIN)

        41.     The      Plai.nti.f:     hereby          i:--.corporates          preced:::-ig

Paragraphs of this Complaint as if the same were fu.:ly set forth

here.:n.

        42.     Nhin,    by extreme a:-id outrageous cond'Jct                 as described

herein relating to the ever.ts o: December 24, 2017, inter.tionally

and/or reck~essly caused the P~aintiff severe emotiona: d:stress.

        43.     The Plaintiff has          suffered,          and continues to suf:er,

damages by reason of Defendant Nhin's conduct, includ:ng but not

limited to chronic pain; depression; a:-ixiety; an aversion to being

massaged by men; constant unwelcome thoughts about the incident;

and nightmares and :oss of sleep.

        WHEREFORE, Plaintiff G:oria Bai.;.ey hereby demands ~udgment in

her favor and aga:nst Defendant Nh1n, in an axou.nt sufficient to

compensate her for the inJur1es she has su:fered, i.nc:uding actu.al

da~ages, coxpensatory daxages, punitive damages, medica~ expenses,
                      '
and al: other axo~nts r.ecessary to comper.sate her for Jefendant

                                                 9
          Case 5:19-cv-06093-JDW Document 1 Filed 12/24/19 Page 10 of 22




Nhin' s       tort:.ous        conduct,       costs     including           reasonable attorney's

fees,     pre-judgment ar:d post-r-1dg::r.ent                     interest,        a!l.d any and al~

other relief this Honorab:e Court deems JUSt and appropriate.

                                      COUNT IV
                          NEGLIGENT SUPERVISION AND HIRING
                      (DEFENDANTS JADE SPA AND DOE DEFENDANTS}

        44.     The       Plair.ti.ff          hereby        incorporates            all       preceding

Paragraphs o: :his Comp~aint as i: the sa~e were :ully set :orth

hereir:.

        45.     Defendants             Jade    Spa     and       Doc     Defendants           failed       to

exerc.:.se      ordir:ary        care     to    prevent         ar:    .:.nten:ioY1a:      har::r.   by    an

employee, Nhi~, act:ng outside the scope of his employment.

        46.     The      acts     o:    emp:oyee        Nhir:     on    December        24,    20: 7 and

constituting             :he    basis     o:     the       ca~ses      of    action        herein      were

corrmitted          on    the     emp1oyer's,              Defendants         Jade      Spa     and       Doe

Defendants', premises.

        47.     The emp~oyer,             Defendants _J"ade Spa and Doe Defendants,

knew or had reason to know of the necessity and ab11ity to contro:

the employee.

        48.     The ?~air.tiff has               suffered,            and continues           to suffer,

damages        by    reason      of     Defcr.da!"lts       Jade Spa         and     Doe   De:endants'

conduct,        inc:;_ ud:.ng but :-1ot : .:.Y.'.i ted to chronic pain; depress :or.;

anxiety; an aversion to being xassaged by men; constant ~nwelco~e

thoug~ts about the ::-1c:dcn~; and n.:.ght~ares and loss o: sleep.



                                                      10
       Case 5:19-cv-06093-JDW Document 1 Filed 12/24/19 Page 11 of 22




      WHEREFORE, P:aintiff Gloria Bailey hereby demands judgIBent :n

her favor and agair.st Jefendants :ade Spa and Doe Defer.dar.ts, in

an amount sufficient to compensate her for the in:Jries she has

suffered, including act~al daxages, coxpensatory daxages, punitive

damages,     med::..ca:   expenses,    and all       other    amoJnts   necessary to

co:r..pensate her for the :Jefendan-::s Jade Spa and Doe Defendants'

tortious conduct, costs :nclud1r.g reasonab:e attorney's fees, pre-

judgrecnt and post-Judgment ::..nterest, and any and a:: other re:::..ef

this Honorable Co~rt dee~s :ust and appropriate.

                                    COUNT V
                                  NEGLIGENCE
                   (DEFENDANTS JADE SPA AND DOE DEFENDANTS)

      49.    The      Plaintiff       tereby        :ncorpora:es     a::    preced:r.g

Paragraphs of th:s Comp:aint as if the saxe were fu:ly set forth

herein.

      50.    Defendants       Jade    Spa    and      Doe    Jefendants,    :r.     their

individ~al respective capac::..t:es, had a duty to act with ord::..r.ary

care toward the P:aintiff.

      51.    Defendants       :ade    Spa    ar.d     Doe    Jefendants,    l!':    t!'":eir

~nd::..vidual respective capacities, breached their d~ty of care to

the Plaintiff, subjecting her to sex~a: ab~se, battery, assa~lt,

and other unwe:come and tort:ous cond~ct.

      52.    The conducts of Defendar.ts Jade Spa and Joe Defendants,

in   the:r    respective      ind:vidua:         capacities,    proxi:r..ate:y     caused

damages to the Plaintiff.

                                            11
         Case 5:19-cv-06093-JDW Document 1 Filed 12/24/19 Page 12 of 22




        53.    The Pla1nti:::: has              suffered,      ar:d co:-itinues         to S:.lffer,

damages       by   reasor.     of    Defe:-idants       Jade    Spa     a:r:d   Joe     Defendan~s'

condact,      including but !"lot .:.::.m.:.ted to chror:ic pa.:.n; depress.:.or:;

anxiety; an aversion to being massaged by mer:; constar:t '..lr:welcome

thoughts about the lncident; and night~ares ar:d :oss of s:eep.

        WHEREFORE, Plai:-it.:.ff Gloria Bailey hereby dema~ds ~udgment                             'n
                                                                                                  .L . .




her favor and aga.:.nst Defe:r:da:1ts Jade Spa and Doe Defe~da~ts,

an amount sufficient to compe:-isate her for tr.e ::.njuries that she

has     saffered,        .:.ncluding    actual         damages,       compensatory         damages,

pun.:.tive     damages,         medical         expenses,       a:-id    a::     other      amounts

necessary to corr.pens ate her for the Def e:r:dar..ts Jade Spa and Doe

Defendants'            tortio'..ls     conduct,         costs         .:.ncluding        reasonable

attorney's fees, pre-judgment a:1d post-Judgmer:t interest, and any

and     all    other       relief      th::.s    Honorable        Coart         deems     just   ar..d

appropriate.

                                           COUNT VI
                                     VICARIOUS LIABILITY
                   (DEFENDANTS JADE SPA AND DOE DEFENDANTS)

        54.    ':'he     P:aintif::       hereby         ir.corporates           all      preced.:.ng

Paragraphs of this Complai:1t as if the sa~e were fully set forth



        55.    At all times materia.:. to the facts of the ir:cidents ::.:r:

ttis Corr.plaint,         Defer:da~ts _;ade Spa a:-:d Doe Jefendants e:r.p.:.oyed

Nhin.



                                                  12
          Case 5:19-cv-06093-JDW Document 1 Filed 12/24/19 Page 13 of 22




       56.       Nhin   was    under     the    direct      sJpervision,   exploy,     and

control o: Defendants Jade Spa and Doe Defendants when he co:mn:tted

the wrong:ul and negliger.t acts descr:bed herein.

       57.       Nhin engaged 1n this cond~ct wh:::.e acting 1n the course

and scope of his e~ployxent with the Defendants Jade Spa and 0oe

Jefendants and/or acco~p::.ished the sexua::. abuse by virtue of his

job-created apparent author:ty.

       58.       Jefendants     ~ade     Spa    and   Doe    De:endants    granted Nh:.n

authority to perform as their agent and held Nh:n out to the pub::.:c

and comrnunity as their fit and competent agent.

       59.       Nhin   cor..m.:.tted   the    acts   alleged within       the   apparent

authority arising :rom his agency.

       60.       Said cond~ct was ~ndertaken in the course and scope of

Nhin' s    employment         with Defendants         Jade Spa and Doe       Defendants

and/or was ratified by Defendants Jade Spa and Doe De:endants

       61.       Nhin was acting at ::.east in part to serve the interests

of his employer when he coIT.:r:itted the sex~a: abuse.

       62.       Specifically, Nh1n was act.:r:g as an agent,                as we::.::. as

using the trust, power and authority of the position granted, while

he was with the Plaint:f:.

       63.       Sim~::.taneously, Nhin used that same power and a~thority

to ga:n P::.a.:.ntii:::.'s con:idence and trust ar:d to sexually abuse

?.:..a:r:t1ff.



                                                13
         Case 5:19-cv-06093-JDW Document 1 Filed 12/24/19 Page 14 of 22



        64.   By using his positior. and the tr~st, power and authority

of the position conferred on him, Nhir. purported to act on behalf

of Defendants Jade Spa and Joe Defendants whe~ he co:Txitted the

tortious acts a::eged herein.

        65.   P:aintiff further relied upon Nhin's apparent authority

to act or. behalf 0£ Jefendants Cade Spa ar.d Joe Defendar.ts.

        66.   7he sexual abuse of a patron of Defendants Cade Spa ar.d

Doe Defendants by Nhin was a foreseeable hazard.

        67.   On informatior. and belief,            Defendants Jade Spa and Soe

Defendants knew that Nhin had previously beer. arrested for simi:ar

sexual crimes occurring on their prexises ir. C~ly of 2016.

        68.   Defendants Jade Spa and Doe ~efendants are                           liable for

the   negligent       and   wror.gful      conduct      of    ;\Jhin    under     the   law    of

vicarious      liability,           including     the        doctrine       of     respondeat

superior.

        69.   The   ?laint::.ff      has   suffered,     and      contin~es       to    suffer,

damages by reason of ;\Jhin's conduct, conducted as an ager.t and/or

employee of Defendants Cade Spa and Doe Defendants,                             inc:~d::.ng but

not limited to chronic pain; depress:or.;                     ar.xiety; an aversior. to

beinq    :T.assaged    by   :men;    constant     unwe:co:-re          thoughts    abo~':.    the

ir.c:dent; and nigh<:.:mares and loss of sleep.

        WHEREFORE, P:aint:ff Gloria Bai!ey hereby dexands judgment in

her favor and agair.st Jefendants Jade Spa and Doe Jefendants,                                 :n

an amount sufficient to coxpensate her for the injur:cs ~hat she

                                             14
          Case 5:19-cv-06093-JDW Document 1 Filed 12/24/19 Page 15 of 22




has     suffered,          including        actual       damages,    conpensatory           damages,

punitive        damages,         medica:          exper.ses,      ar.d   all    other        amounts

necessary to camper.sate her for tte Defendar.ts Jade Spa and Doe

Defendar.ts'              tortious         conduct,       costs      incl ~dir.g         reasor.ab.:.e

attorney's fees, pre-Judgment and post-j:.1dgment ir.terest, ar.d ar.y

and     a.:.l   other        relief        this    Honorab.:.e      Court      deens       just   ar.d

appropriate.

                                COUNT VII
                           SEX TRADE LIABILITY
          18 Pa.C.S.A. § 3051(a) (2) (i) - PROFIT FROM SEX TRADE
                (DEFENDANTS JADE SPA AND DOE DEFENDANTS)

        70.     The        Pla.::.r.tiff     hereby        incorporates         al.:.     preceding

Paragraphs of this Complaint as if the sane were f~.:.ly set forth

hereir..

        71.     At all tines materia.:. to the :acts of the ir.cidents in

th:s Complaint,             Defendants Jade Spa and Doe Defendants employed

Nhin.

        72.     Nhir.      was    under      the     direct    supervision,             employ,   ar.d

control of Defendants Jade Spa and uoe uefendants when he committed

the wrongful and negligent acts described herein.

        73.     On information and belief, Defendants Jade Spa and Joe

Jefendants kr.ew that Nhin had previously beer. arrested for si~ilar

sexual cri~es occ~rring on the.::.r premises in July of 2016.

        74.     Defendar.ts Jade Spa and Doe Defendants are liable ~nder

18 Pa.C.S.A.          §    305:(a) (2) (i) as they tave knowing:y profited fron


                                                    15
             Case 5:19-cv-06093-JDW Document 1 Filed 12/24/19 Page 16 of 22




the acts suffered by the Plaintiff,                       purs'..lant -i:.o ::..s Pa.C.S.A.      §


3051 (b) (3).

          75.    The   P.:.a1n-i:.::.ff has   suffered,     ar:d continues          to suf::er,

dareages by reason of ~hin's cond~ct, conducted as an agent and/or

employee of Defendants Jade Spa and Joe Defendants, :ncluding b'..lt

not ~imited to chronic pain; depress:on; ar.xiety; an aversion to

be::.ng     massaged     by mer.;       cor.stant      unwelcorr.e    thoughts      about      the

incident; and night~ares and loss of s:eep.

          WHEREFORE, Plaintiff G~or:a Bai:ey hereby demands judg~ent :n

her favor and agair.st Jefendants Jade Spa and Doe Defendants, ir.

an amount suffic:ent to compensa-i:.e her for the :nj'..lr:es that she

has    suffered,         :nc.:.uding    act~al        damages,    co~pensatory          damages,

punitive         damages,      med1ca:        exper.ses,       ar.d   al:    o-i:.her     amounts

necessary to corr.pensate her for the De:er.dants Jade Spa and Doe

Defendants'            tortious        cor:duct,       costs      inc:'..lding      reasonable

attorney's fees, pre-judgment and post-J~dg:::r.ent .::.nterest, and any

and       all    other     relief      this    Honorab~e         Co:.1rt    deems       just   and

appropriate.

                                  COUNT VIII
                            SEX TRADE LIABILITY
            18 Pa.C.S.A. § 3051{a) (2) {i) - PROFIT FROM SEX TRADE
                             {LARKEN ASSOCIATES)

          7 6.   The     Plaintiff        hereby        incorporates                    preceding

Paragraphs of this Co~pla:nt as if the same were fully set forth

here.::.n.


                                                 16
              Case 5:19-cv-06093-JDW Document 1 Filed 12/24/19 Page 17 of 22



\
            77.     At all times ~aterial to the facts o: the incider.ts in

    this     Complaint,         De:endants         Jade       Spa   rented    space   from    Larken

    Associates and operated openly to the pub:ic fro~ that space.

            78.     On inforrr,ation and belief, Defendant Larken Assoc:.ates

    knew or should have known that Nh:..n had previously beer. arrested

    for simi:ar sexual cri~es occurring on their premises in July o:

    20~6.

            79.     Jefendant :.,arken Associates is liable under 18 ?a.C.S.A.

    §   3051 (a) (2)   {i)    as they have profited from the acts su::ered by

    the Plaintiff, and knowing:y provided goods or services to Nhir.,

    Jade     Spa    and      the    Joe     Jefendar..ts,        pursuant    to    :.s Pa.C.S.A.     §


    305:. {b) (1).

            80.     T!-:e ?lair.ti.ff has          s'...lffered,    and continues to suffer,

    damages by reasor. o: Nhin's conduct, cor.d'...lcted as an agent and/or

    emp:.oyee of De:endants Cade Spa and Joe Defer.dar.ts, whi:e Cade Spa

    rented the property                 :'rom :.,arken Assoc:..ates,          ::.ncluding but      r.ot

    limited to chronic pa:..r..; depressior.; anxiety; an aversion to being

    massaged by ~en; constant unweLcome thoughts about the ir.cident;

    and r.ightmares and :oss o: s:.eep.

            WHEREFORE, Plaintiff G:oria Bai:ey hereby demands j:..:dgrr:ent ::.n

    her favor and against Je:endants Cade Spa and Joe De:endants, in

    an a~ount su:f:..cient to camper.sate her for the injur:..es that she

    has     s'...lf:ered,    :..nc~:..:d:..ng   actual        damages,   compensatory       damages,
                                        , .  l
    pur.itive       damages,         mea:..ca.     expenses,         and     all    other    amounts

                                                         17
         Case 5:19-cv-06093-JDW Document 1 Filed 12/24/19 Page 18 of 22




necessary to co~per.sate her :or the Defendants Jade Spa and Doe

Defendants'             tortious            cor.d'-lc-::.,        costs                              reasonable

attorney's fees, pre-judgment ar..d post-judgment interest, ar.d any

ar..d   all     other        relie:         this       Hor..orab:e             Court         deems     j:..::.s-::.     and

appropriate.

                                            CLAIM FOR RELIEF

        WHEREFORE,           the      Pla::...ntiff,          Glori.a          Bailey,        hereby         demands

judgment against the Defendants as follows:

        a. On    Count         I     (Assaul-::.),           judgment          against        the    De:endan-::.,

           joint:y          ar.d      several:y,              for       damages        s~stair.ed            by         the

           P:.air..ti::,           in ar. a:r.ount suff::..c::..ent to co:r.per..sate her :or

           the ::..njuries she has suffered,                              inc1.ud1ng actua.:. damages,

           coxper..satory             da~ages,         medica:            exper..ses,         and    all              other

           amounts necessary to compensate her for Jefendant Nhin's

           tort io:..::.s     conduct,            p'-lnitive            damages,             costs    :...ncludir.g

           reasonable attorney's fees, pre-judg~ent and post-judgment

           ir..terest, and ar.y and a:: other rel::..ef this Honorab:e Court

           deems just and appropriate.

        b. On Co:..::.nt      II      (Battery),             j:..::.dg:r.ent   aga::..r.st    the    :.)efer.dar..t,

           joint.:.y        ar.d      severa::y,              for      damages         s'c:stained           by         the

           Pla1nt::..ff,              an amo:..::.n-::. suf:icier.t to compensate her for

           tte 1r.jur.:es she has suffered, med.i.ca: expenses, and a:'..l

           other a::r.our:ts necessary to compensate her                                        for De:endant

           Nh::..n' s       tort ::..o:is      conduct,                                  actual          damages,

                                                         18
 Case 5:19-cv-06093-JDW Document 1 Filed 12/24/19 Page 19 of 22




  compensatory damages,                 pur:it.i.ve da::r,ages,        costs    inc:ud.:.r.g

  reasonab:e attorney's fees, pre-judgmer:t and post-judgmer.t

  interest, and any and al: other rel.i.ef this Honorab:e Court

  deems just ar.d appropriate.

c. On   Count      I I I       ( Inter:t .::.or.al     IY'lfliction      of     E::r.ot ior.a:

  Distress),       :udgment         against          the   Defendar.t,        jo.:ntly and

  severally,      for damages sustained by the P2.a.:.ntiff,                          .:.r.     an

  amount sufficient to coxper.sate her for the injuries she

  has   suffered,          med:ca:       expenses,         and   all    other      a~our.ts

  necessary to compensate her for Defendant Nhin's tort~ous

  conduct,      ::.r:cl ud::.ng actual da::r.ages,           compensatory darr,ages,

  punit.:ve da::r,ages,          costs      inc:ud:ng       reasor.ab:e        attorney's

  fees, pre-:udgxer:t a~d post-:udgment interest, and any and

  all   other     re:.::..ef     this     Honorable         Court      deems     just         a:::1d

  appropriate.

d. On Cour.t IV      (Negligent Superv.:sion and H::.r.:.r.g),                   :uctg:nent

  against the Jefer.dants Jade Spa ar.d Joe Jefendar.ts, jo.i.r:t:y

  and severa:1~, for damages sustained by the Plaintiff, in

  a:::1 amou:::1t sufficient to co~pensate her for the injuries

  she has suffered, medical expenses, ar:d a:: other amour.ts

  r:ecessary to coxpensate her for Jefendant Nhir.'s tortious

  car.duct,     including actual damages,                    co::-r:pe:::1satory damages,

  punitive da::r.ages,           costs      ::.ncluding      reasonable attorney's

  fees, p~e-judg~ent and post-:udgment interest, ar.d any and

                                          19
Case 5:19-cv-06093-JDW Document 1 Filed 12/24/19 Page 20 of 22




  all   other         re~:ef      this     Hor.orable         Court       deems    :~st   and

  appropr.::..ate.

e. On Count V (Neg::gence),                     judgment agair.st the Defendants

  Jade Spa and Doe Defer.dar.ts,                       Joir.tly ar.d severaLy,            for

  damages sustair.ed by the Pla.::..r.tiff, in an amount suff:c:er.:

  to    compensate          her    for     the     in:Jries         she    has    suffered,

  medical      expenses,           and     all     other       amo~nts      r.ecessary     to

  compensate          her    for     Jefendar.t         Nh:r.'s     tort:ous       conduct,

  including actua.:.. da:r.ages,                co:-r.pensatory damages,           punitive

  damages, costs :nclud1r.g reasonable attorney's fees, pre-

  judgment ar.d post-~udgment interest, and any ar.d al: other

  relief th.::..s Honorab:e Court deems just ar.d appropr.::..ate.

f. On Cour.t     v:     (Vicarious Liab:l:ty),                  judgmer.t agair.st the

  Defendants          Cade     Spa       ar.d    Doe     Jefendar.ts,        jointly      and

  severally,      for damages sustained by the Plair.tiff,                            in an

  amour.t suf::c:en~ to comper.sate her for the :nJur:es she

  has    s~ffered,          medical       exper.ses,          and   all    other    amoJn:s

  necessary to compensate her :or ~efendar.t Shin's tor:ious

  conduct,     including actJal da:-r.ages,                    compensatory damages,

  pur::tive damages,              costs     .:..::::eluding    reasonab.:..e at:or::.ey' s

  fees, pre-judgment and post-j~dgment interest, and any and

  all    other        relief      th:s     Honorable          Court       deems    :~st   ar:d

  appropr.::.. ate.



                                          20
 Case 5:19-cv-06093-JDW Document 1 Filed 12/24/19 Page 21 of 22



g. On Co:.mt   v:::r (Sex Trade :::...iability), :;udg:r:ent against the
  Jefer.dants      Jade     Spa       ar.d    Joe   Je:endar.ts,        jointly       and

  severally,      :or damages sustair.ed by the Plair.tiff,                       :..Y;. ar.

  amount suff:cier.t to comper.sate her for the injuries she

  has    suffered,      :r:edical      expenses,        and    all    other     a:r:ounts

  necessary to compensate her for Defendant Nhin's tortious

  conduct,     1r.c:ud.:.ng act:ial darr:ages,           compensatory damages,

  p:1r.itive damages,         costs         including    reasor.ab:..e       attorney's

  fees, pre-j~dgnent and post-Judgment :..r.terest, aY;.d ar.y ar.d

  all   other     relief      th:s      Honorable       Co~rt        deems    just    and

  appropriate.

h. On Count VIII     (Sex Trade Liability),                   judgner..t agair.st the

  Defendant      Lari<en Associates,            jointly and severally,                for

  danages sustained by the ?laintiff, in ar.. ano:1r.t s~fficier..t

  to    compensate      her     for     the     injuries       she    has     suffered,

  medica:      expenses,        and     all    other     a:r:ounts     r.ecessary       to

  comper..sate    her     for     Defendant         Nhin's      tortious       conduct,

  conducted while he acted as ar. agent or enployee of ~ade

  Spa and uoe Jefendar.ts,                  and while Jade Spa rented frorr,

  Larker. Associates,           including act:1al damages, conpensatory

  damages,       punitive       danages,        costs     including          reasonable

  attorney's fees, pre-judgrr:er.t and post-:~dgnent interest,

  and any and all other re:ief this Honorable Court deems

   ~ust and appropriate.

                                       21
   Case 5:19-cv-06093-JDW Document 1 Filed 12/24/19 Page 22 of 22
               ... --------· --------------------~-




                      DEMAND FOR JURY TRIAL

     Plaintiff Gloria Bai:ey demands a trial by Jury on all issues

so triable, pursuant to Rule 38(b) of the

Procedure.



Dated: December 24, 2019       Respectfully




                               The Bo th Law Firm
                               Atty ID 59395
                               1835 Market Street
                               Suite 2950
                               Philadelphia, PA 19:03
                               (215)518-6683
                               chnstopher@theboothlawtinn.com
                               Attorneya for Plaintiff




                                 22
